Title: From George Washington to Jonathan Trumbull, Sr., 26 May 1780
From: Washington, George
To: Trumbull, Jonathan Sr.



My dear sir.
Head Qrs Morris Town May the 26th 1780

It is with infinite pain I inform You, that we are reduced to a situation of extremity for want of meat. On several days of late the Troops have been entirely destitute of Any—and for a considerable time past they have been at best, at a half—a quarter—an Eighth allowance of this essential Article of provision. The men have borne their distress with a firmness and patience never exceeded—and every possible praise is due the Officers for encouraging them to it, by precept—by exhortation—by example. But there are certain bounds, beyond which it is impossible for Human nature to go. We are arrived at these. The want of provision last night produced a mutiny in the Army of a very alarming kind. Two Regiments of the Connecticut line got under Arms &

but for the timely notice & exertions of their officers it is most likely it would have been the case with the whole, with a determination to return home. After a long expostulation by their officers and Some of the pennsylvania line who had come to their assistance—they were prevailed on to go into their Huts. But this without relief can only be momentary. I will not dwell longer on this melancholy subject, being fully convinced that Your Excellency will hasten to us every possible relief in your power. I am My Dr sir with the warmest regard & respect Your Most Obedt sert

Go: Washington

